921 A.2d 1079 (2007)
190 N.J. 600
In the Matter of Tina FELLOWS an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
May 21, 2007.

ORDER
TINA FELLOWS of JERICHO, NEW YORK, who was admitted to the bar of this State in 2003, having pleaded guilty in the County Court of Suffolk County, State of New York to two counts of grand larceny in the second degree, a class C felony, in violation of § 155.40(1) of the Penal Law of the State of New York, and one count of engaging in a scheme to defraud, a class E felony, in violation of § 190.65 of the Penal Law of the State of New York, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), TINA FELLOWS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that TINA FELLOWS be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that TINA FELLOWS comply with Rule 1:20-20 dealing with suspended attorneys.